Citation Nr: 9913589	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  94-45 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for lumbar syndrome, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to a total rating based on individual 
unemployability due to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel



INTRODUCTION

The appellant served on active duty from July 1977 to April 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1994 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas.  

The Board notes that in the August 1994 rating action, the RO 
denied the appellant's claims for entitlement to an increased 
rating for lumbar syndrome and entitlement to a total rating 
based on individual unemployability due to a service-
connected disability.  In August 1994, the appellant file a 
Notice of Disagreement (NOD) in regards to the above 
increased rating issue, and a Statement of the Case (SOC) was 
issued in September 1994.  In October 1994, the appellant 
submitted his substantive appeal in regards to the increased 
rating issue.  At that time, he requested a hearing at the 
local VA office before a member of the Board.  The appellant 
also filed a NOD in regards to the individual unemployability 
issue, and a SOC was issued in May 1995.  In July 1995, the 
appellant submitted his substantive appeal.  At that time, 
the appellant once again requested a hearing at the local VA 
office before a member of the Board.  However, the Board 
observes that in December 1997, the appellant submitted a 
memorandum through his representative, and at that time, he 
withdrew his request for a personal hearing.  


REMAND

From a careful review of the evidence in this case, the Board 
has determined that there is additional development that must 
be completed by the RO prior to appellate review of the 
appellant's claims for an increased rating for lumbar 
syndrome, currently evaluated at 10 percent disabling, and 
entitlement to a total rating based on individual 
unemployability due to a service-connected disability.  

The Board observes that there are discrepancies between the 
appellant's two most recent VA examinations.  The examiner 
from the appellant's October 1996 VA examination diagnosed 
the appellant with lumbar spine degenerative disease and 
stated that the appellant's present disability prevented him 
from engaging in gainful employment, while the examiner from 
the appellant's December 1998 VA examination diagnosed the 
appellant with complaints of low back pain without objective 
evidence of abnormality.  It was the second examiner's 
opinion that the appellant's current low back symptoms were a 
result of needless treatments rendered to the appellant and 
in response to his complaints rather than efforts at treating 
any bonafide objective pathology.

Moreover, given the clinical manifestations associated with 
the appellant's low back disability, the nature and extent of 
the disability in question, which would be the appellant's 
service-connected lumbar syndrome, appears to be complicated 
by the fact that in the appellant's October 1996 VA 
examination, he was diagnosed with degenerative disease of 
the lumbar spine, which is nonservice-connected, and that in 
his December 1998 examination, the appellant indicated that 
he had suffered a second back injury in 1989 while doing some 
heavy lifting as an insulator.

Therefore, in light of these relevant findings, and the fact 
they raise questions as the nature and degree of severity of 
the appellant's service connected lumbar spine syndrome, the 
Board is of the opinion that another VA examination, as 
specified in greater detail below, should be performed.  
Accordingly, the Board observes that the statutory duty to 
assist the appellant in the development of evidence pertinent 
to his claim includes a contemporaneous and thorough 
examination, which includes a review of all medical records 
and examinations relevant to the disability, when 
appropriate.  Littke v. Derwinski, 1 Vet. App. 90 (1990). 

The Board further observes that it appears from the 
information of record that the appellant applied for Social 
Security Administration (SSA) benefits, but it is unclear as 
to whether or not he was actually granted the disability 
benefits.  The evidence of record includes an incomplete copy 
of a medical statement from G.V.Z., M.D., for the Texas 
Rehabilitation Commission, and a copy of a medical statement 
from Dr. J.S.V., dated in October 1993, which was in response 
to the SSA's Commission on the Evaluation of Pain.  The Board 
notes that it does not appear that a request for any SSA 
records was made.  "As part of the Secretary's obligation to 
review a thorough and complete record, VA is required to 
obtain evidence from the Social Security Administration, 
including any decisions by the administrative law judge, and 
to give that evidence appropriate consideration and weight."  
Hayes v. Brown, 9 Vet. App. 67, 74 (1996).

Accordingly, in order to fully and fairly evaluate the 
appellant's claims, the case is REMANDED for the following 
development:

1.  The RO should request that the 
appellant identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him in recent years for 
his low back disability.  With any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured, to include any 
records from the Houston VAMC, the 
Beaumont VAMC, and any records from the 
appellant's primary care doctor in Port 
Arthur.  

2.  The RO should also ask the appellant 
whether or not he applied for SSA 
benefits, and if his response is in the 
affirmative, the RO should obtain and 
associate with the claims file copies of 
any written decisions concerning the 
appellant's claim for disability benefits 
from the SSA, and copies of any medical 
records utilized in reaching that 
decision.  

3.  Thereafter, the appellant should be 
afforded a VA orthopedic examination in 
order to determine the nature and 
severity of the appellant's service-
connected lumbar syndrome.  The claims 
file should be made available to the 
examiner in connection with the study in 
the case.  The examination must include a 
detailed review of the appellant's 
medical history, a thorough clinical 
evaluation, and all appropriate testing 
needed to ascertain the status of his 
lumbar spine disability.  The results of 
all clinical and laboratory testing must 
be fully delineated and appropriate 
diagnoses rendered.  

Then, the examiner is specifically 
requested to separate, if possible, the 
symptomatology associated with any back 
disability diagnosed, to include 
degenerative disease of the lumbar spine.  
The examiner should be asked to determine 
whether any diagnosed back disability, 
apart from the appellant's lumbar 
syndrome, is/are a manifestation of the 
appellant's service-connected lumbar 
syndrome, and if so, to determine, if 
possible, whether the symptomatology for 
any one (or all) of the conditions is 
separate and distinct from, or is 
duplicative of or overlapping with, or 
aggravated by, the symptomatology of the 
lumbar syndrome.  All opinions and the 
supporting rationales should be in 
writing.  If the examiner is unable to 
provide a complete opinion, the reason 
why the opinion cannot be provided must 
be explained.

4.  It is further requested that the 
examiner conduct range of motion testing 
and include what is considered in degrees 
to be the normal range of motion of the 
lumbosacral spine.  The examiner is also 
requested to: (1) express an opinion as 
to whether pain could significantly limit 
the functional ability of the lumbosacral 
spine during flare-ups (if claimed), or 
on use, and express these determinations, 
if feasible, in terms of the additional 
loss of range of motion due to pain 
during flare-ups or on use, and (2) 
determine whether as a result of the 
service-connected lumbar syndrome, the 
appellant exhibits any weakened movement 
or excess fatigability, and express these 
determinations, if feasible, in terms of 
the additional loss or range of motion 
due to any weakened movement or excess 
fatigability.  It is further requested 
that the examiner report the absence or 
presence (to include severity and 
frequency) of any symptoms compatible 
with sciatic neuropathy with 
characteristic pain, demonstrable muscle 
spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc, listing of the 
whole spine to the opposite side, 
Goldthwait's sign, marked limitation of 
forward bending in a standing position, 
loss of lateral motion, osteoarthritic 
changes, narrowing or irregularity of the 
joint spaces, and abnormal mobility on 
forced motion.  

5.  It is further requested that the 
examiner give an opinion as to whether or 
not any back disability diagnosed, to 
include lumbar syndrome and/or 
degenerative disease of the lumbar spine, 
is the reason for the appellant's 
unemployability.  

6.  Following the above, the RO should 
review the examination report and assure 
that all requested information has been 
provided.  If not, the report should be 
returned to the examiner for corrective 
action.  

5.  After undertaking any other 
additional development deemed 
appropriate, the RO should readjudicate 
the appellant's claims for an increased 
rating for lumbar syndrome and 
entitlement to a total rating based on 
individual unemployability due to a 
service-connected disability.  If the 
determinations remain unfavorable, the RO 
should furnish the appellant and his 
representative a supplemental statement 
of the case and an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









